DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the element 22 is called “the dissolving factor” and also “enabler”, which are distinctive claimed elements in the claim, in various places of the specification; the unusual usage of “triggering” such as “triggering the nitride dissolving factor” in paragraph [0005]; the term “enabler” has multiple distinctively different meanings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitation "an initial OPL" in the claim.  It is unclear what “initial” indicates.
Claim 13 recites the limitation "an initial OPL" in the claim.  It is unclear what “initial” indicates.
Claim 14 is rejected because it depend on the rejected claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 8,119,531 B1) in view of Wood et al. (US 2015/0118832 A1).
Regarding claim 1, Arnold et al. teach a planarization method for maintaining a planar surface (method of forming a trench on an upper surface of a semiconductor layer; Abstract), the method comprising: forming an organic planarization layer (OPL) (14/16 of organic materials forming a top planarized surface; Fig. 6, col. 10, lines 38-39; col. 10, line 67 to col. 11, line 2; col. 6, lines 57-59) over active devices (2 and 4 of semiconductor layers; Fig. 6, col. 4, lines 27-29); incorporating a dissolving factor (polyimide, the material of 16 and 10; col. 10, line 67 to col. 11, line 2; col. 6, line 59) to a predetermined depth (the depth of the bottom of 16) within the OPL (14/16); and removing (Figs. 8-9, col. 13, lines 52-56) the dissolving factor (polyimide of 16) with an enabler (plasma chemistry; col. 13, lines 60-61) to reduce a thickness of the OPL (14/16) to a boundary defined by the predetermined depth of the dissolving factor (the depth of the bottom of 16; see Fig. 9).
Arnold et al. do not teach an organic planarization layer (OPL) extending between active devices.
In the same field of endeavor of semiconductor manufacturing, Wood et al. teach an organic planarization layer (OPL) (404; Fig. 4D, [0059]) extending between active devices (102 of semiconductor fins; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Arnold et al. and Wood et al. and to substitute the mask layer of Wood et al. with the mask layers of Arnold et al. in fabricating the 
Regarding claim 2, Arnold et al. teach wherein the active devices (2 and 4).
Arnold et al. do not teach the active devices are a plurality of fins.
In the same field of endeavor of semiconductor manufacturing, Wood et al. teach the active devices (102 of semiconductor fins; [0059]) are a plurality of fins (see Fig. 4D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Arnold et al. and Wood et al. and to substitute the mask layer of Wood et al. with the mask layers of Arnold et al. in fabricating the device of Wood et al., because the mask layer of Arnold et al. can be used to form trenches of different pitches free of extra recess in the stitch recess regions as taught by Arnold et al. (col. 15, lines 51-57). 
Regarding claim 3, Arnold et al. teach the method of claim 2, wherein the dissolving factor (polyimide of 16) includes a nitride (polyimide has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391).
Regarding claim 4, Arnold et al. teach the method of claim 3, wherein the enabler (plasma chemistry) includes plasma (col. 13, lines 60-61).
Regarding claim 6, Arnold et al. teach the method of claim 1, wherein an entirety of the dissolving factor (polyimide of 16; col. 11, lines 9-10) incorporated within the OPL (14/16) is removed (see Fig. 9).
Regarding claim 7
Regarding claim 8, Arnold et al. teach the method of claim 7, wherein the remaining OPL (14 in Fig. 9) and an initial OPL (14/16 in Fig. 6).
Arnold et al. do not teach the remaining OPL (14 in Fig. 9) is less than half an initial OPL (14/16 in Fig. 6).
Arnold et al. disclose the claimed invention except for the remaining OPL being less than half an initial OPL. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the remaining OPL, which depends on the number and size of the openings of the circuits (see col. 13, lines 30-51, Fig. 9), to be less than half an initial OPL due to the requirement of the circuit design.
Regarding claim 9, Arnold et al. teach a planarization method for maintaining a planar surface (method of forming a trench on an upper surface of a semiconductor layer; Abstract), the method comprising: forming an organic planarization layer (OPL) (14/16 of organic materials forming a top planarized surface; Fig. 6, col. 10, lines 38-39; col. 10, line 67 to col. 11, line 2; col. 6, lines 57-59) over active devices (2 and 4 of semiconductor layers; Fig. 6, col. 4, lines 27-29); incorporating a nitride dissolving factor (polyimide, the material of 16 and 10; col. 10, line 67 to col. 11, line 2; col. 6, line 59; polyimide has nitrogen, i.e. a nitride, as evident from paragraph [0027] of Gonchar et al., US 2011/0041391) to a predetermined depth (the depth of the bottom of 16) within the OPL (14/16): and removing (Figs. 8-9, col. 13, lines 52-56) the nitride dissolving factor (polyimide of 16) with plasma (plasma chemistry; col. 13, lines 60-61) to reduce a thickness of the OPL (14/16) to a boundary defined by the predetermined depth of the nitride dissolving factor (the depth of the bottom of 16; see Fig. 9).
Arnold et al. do not teach an organic planarization layer (OPL) extending between active devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Arnold et al. and Wood et al. and to substitute the mask layer of Wood et al. with the mask layers of Arnold et al. in fabricating the device of Wood et al., because the mask layer of Arnold et al. can be used to form trenches of different pitches free of extra recess in the stitch recess regions as taught by Arnold et al. (col. 15, lines 51-57). 
Regarding claim 10, Arnold et al. teach wherein the active devices (2 and 4).
Arnold et al. do not teach the active devices are a plurality of fins.
In the same field of endeavor of semiconductor manufacturing, Wood et al. teach the active devices (102 of semiconductor fins; [0059]) are a plurality of fins (see Fig. 4D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Arnold et al. and Wood et al. and to substitute the mask layer of Wood et al. with the mask layers of Arnold et al. in fabricating the device of Wood et al., because the mask layer of Arnold et al. can be used to form trenches of different pitches free of extra recess in the stitch recess regions as taught by Arnold et al. (col. 15, lines 51-57). 
Regarding claim 11
Regarding claim 12, Arnold et al. teach the method of claim 11, wherein a remaining OPL (14; Fig. 9) remains over the active devices (2 and 4; see Fig. 9).  
Regarding claim 13, Arnold et al. teach the method of claim 12, wherein the remaining OPL (14 in Fig. 9) and an initial OPL (14/16 in Fig. 6).  
Arnold et al. do not teach the remaining OPL (14 in Fig. 9) is less than half an initial OPL (14/16 in Fig. 6).
Arnold et al. disclose the claimed invention except for the remaining OPL being less than half an initial OPL. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the remaining OPL, which depends on the number and size of the openings of the circuits (see col. 13, lines 30-51, Fig. 9), to be less than half an initial OPL due to the requirement of the circuit design.
Regarding claim 14, Arnold et al. teach the method of claim 13, wherein the initial OPL (14/16 in Fig. 6) has a thickness of about 60 nm to about 600 nm (135 nm to 280 nm, i.e. 100 nm to 200 nm of the layer 14 and 35 nm to 80 nm of the layer 16; col. 6, lines 39-40, 54-55, col. 10, lines 45-48, col. 10, line 66 to col. 11, line 2).  
Regarding claim 15, Arnold et al. teach the method of claim 9, wherein the nitride dissolving factor (polyimide of 16) incorporated into the OPL (14/16) prevents damage to the active devices from the plasma (14/16 structure stop the plasma etch of 16 at the border of 14/16 before reaching the active devices of 2 and 4; Figs. 8-9, col. 13, line 52 to col. 14, line 4).  
Regarding claim 16, Arnold et al. teach a method for controlling a height of a planarization layer (14/16 of organic materials forming a top planarized surface; Fig. 6, col. 10, lines 38-39; col. 10, line 67 to col. 11, line 2; col. 6, lines 57-59) formed over active devices (2 and 4 of semiconductor layers; Fig. 6, col. 4, lines 27-29), the method comprising: incorporating 
Arnold et al. do not teach a planarization layer formed extending between active devices.
In the same field of endeavor of semiconductor manufacturing, Wood et al. teach a planarization layer (404; Fig. 4D, [0059]) formed extending between active devices (102 of semiconductor fins; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Arnold et al. and Wood et al. and to substitute the mask layer of Wood et al. with the mask layers of Arnold et al. in fabricating the device of Wood et al., because the mask layer of Arnold et al. can be used to form trenches of different pitches free of extra recess in the stitch recess regions as taught by Arnold et al. (col. 15, lines 51-57). 
Regarding claim 17, Arnold et al. teach the method of claim 16, wherein the planarization layer (14/16) is an organic planarization layer (col. 10, lines 38-39, col. 11, lines 9-10).  
Regarding claim 18, Arnold et al. teach the method of claim 16, wherein the active devices (2 and 4).  
Arnold et al. do not teach the active devices are a plurality of fins.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Arnold et al. and Wood et al. and to substitute the mask layer of Wood et al. with the mask layers of Arnold et al. in fabricating the device of Wood et al., because the mask layer of Arnold et al. can be used to form trenches of different pitches free of extra recess in the stitch recess regions as taught by Arnold et al. (col. 15, lines 51-57). 
Regarding claim 19, Arnold et al. teach the method of claim 16, wherein an entirety of the nitride dissolving factor (polyimide of 16; col. 11, lines 9-10) incorporated within the OPL (14/16) is removed (see Fig. 9).  
Regarding claim 20, Arnold et al. teach the method of claim 16, wherein a remaining OPL (14; Fig. 9) remains over the active devices (2 and 4; see Fig. 9).

Response to Arguments
Applicant’s amendments, filed 10/15/2020, overcome the rejections to claims 1-2 and 4-20 under 35 U.S.C. 112.  The rejections to claims 1-2 and 4-20 under 35 U.S.C. 112 have been withdrawn.  The amendments also raised new 112 issues.
Applicant's arguments with respect to claims 1, 2-4, 7, 9, 15-17, and 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Silva et al. (US 2019/0198398) teach an organic planarization layer 202 deposited over and extending between the fins 106 (Fig. 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/14/2021